ACCEPTED
                                                                             07-14-00420-CV
                                                                 SEVENTH COURT OF APPEALS
                                                                          AMARILLO, TEXAS
                                                                        1/14/2015 4:20:20 PM
                                                                           Vivian Long, Clerk


                      NO. 07-14-00420-CV

                             In The                         FILED IN
                                                     7th COURT OF APPEALS
                                                       AMARILLO, TEXAS
                 Court of Appeals                    1/14/2015 4:20:20 PM
                                                          VIVIAN LONG
                                                             CLERK
                         Amarillo, Texas



                     In re JOSHUA EPPS,
                                                     Relator.



         Original Proceeding from Cause No. 2013-508,395
            140th District Court, Lubbock County, Texas
                 Hon. Jim Bob Darnell, Respondent


          RELATOR’S MOTION FOR REHEARING


MULLIN HOARD & BROWN, L.L.P.          MCNAMARA LAW OFFICE
P.O. Box 2585                         2108 Broadway
Lubbock, Texas 79408                  Lubbock, Texas 79401
(806) 765-7491 – Phone                (806) 747-8989 – Phone
(806) 765-0553 – Fax                  (806) 722-2553 – Fax
LDoss@MHBA.com – Email                McNamara_LawOffice@yahoo.com
LAWRENCE M. DOSS (LEAD COUNSEL)       WILLIAM E. MCNAMARA, III
Of the Firm SBN 24012544              Of the Firm SBN 00788029

                 ATTORNEYS FOR RELATOR
TO THE HONORABLE COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 52.9, Relator, Joshua Epps (“Epps”) requests the

Court to reconsider its judgment and opinion of December 31, 2014, to withdraw

the former opinion, and to conditionally grant mandamus relief consistent Epps’

mandamus petition. In support of his Motion, Epps provides the following:

           1. Laches serves as no valid basis for the Court’s refusal to con-
               sider Epps’ issues that the February 2014 order is void.
       The Court of Appeals, sua sponte, denied Epps’ second mandamus petition

because it contends there has been an unjustified delay in bringing the original pro-

ceeding. (See Op. at 4).1 While laches has been employed in other matters as a

way to deny a review of issues in an original proceeding, that is not a relevant dis-

cussion here. Epps’ first three issues before the Court showed why the district

court’s order is void as a matter of law. In fact, in one of those issues, Epps’ chal-

lenge regarding a lack of standing, goes directly to the district court’s jurisdiction to

sign the order. Void orders, of course, are subject to collateral attack, and voidness

due to a want of jurisdiction can be challenged with no time limit. Travelers Ins.




       1
        Citing In re Int'l Profit Assocs., Inc., 274 S.W.3d 672, 676 (Tex. 2009 (original pro-
ceeding to complain of forum selection clause); Rivercenter Assocs. v. Rivera, 858 S.W.2d
366 (Tex. 1993) (original proceeding to complain of jury waiver); In re Pendragon Trans.
LLC, 423 S.W.3d 537, 540 (Tex. App.—Dallas 2014) (original proceeding regarding ap-
pointment of master); International Awards v. Medina, 900 S.W.2d 934, 935-36 (Tex.
App.—Amarillo 1995) (original proceeding involving severance of counterclaim and rul-
ing on witness exclusion).
                                               2
Co. v. Joachim, 315 S.W.3d 860, 863 (Tex.2010); Wells Fargo Bank, N.A. v.

Ballestas, 355 S.W.3d 187, 191 (Tex. App.–Houston [1 Dist.] 2011, no pet).

       When voidness is the basis for seeking mandamus relief, laches is not an is-

sue. On the one occasion laches was asserted by a real-party-in-interest as a basis

for avoiding mandamus review for a void order, the court of appeals rejected the

argument, holding:

       Since mandamus relief in the present case is premised on the entry of a
       void order, it would not serve the interests of justice or those of the
       parties to invoke laches as an excuse to ignore that order, and thus to
       allow the parties to expend further time and effort in connection with a
       lawsuit that must ultimately be dismissed * * *”

Zimmerman v. Ottis, 941 S.W.2d 259, 262 (Tex.App.–Corpus Christi 1996, orig.

proceeding). This Court should consider the appropriateness of its decision in light

of the arguments presented in the petition for mandamus.2

                                          PRAYER

       On these bases, Relator prays that this reconsider its judgment and opinion of

December 31, 2014, and to conditionally grant mandamus relief. Joshua Epps

prays for such other and further relief to which he is justly entitled.



       2
         Relator acknowledges that appeals asserting claims of voidness in final judgments can
be waived by the passage of time. Royal Indep. Sch. Dist. v. Ragsdale, 273 S.W.3d 759, 766 n.
7 (Tex.App.-Houston [14th Dist.] 2009, no pet.). But the Court’s December 31, 2014 opinion
holds that the February 2014 order is not final because the court has not finally adjudicated the
merits of the underlying dispute. (See Op. at 7, citing Hoa v. Dang, No. 01-13-00938-CV,
2014 Tex. App. LEXIS 1049, at *2 (Tex. App.—Houston [1st Dist.] January 30, 2014, pet. de-
nied); Kiefer v. Touris, 197 S.W.3d 300, 302 (Tex. 2006)).

                                                3
                                       Respectfully submitted,


                                       By: /s/ Lawrence M. Doss
                                       Lawrence M. Doss
                                       State Bar No. 24012544

                                       Lawrence M. Doss
                                       Mullin Hoard & Brown, LLP
                                       1500 Broadway, Ste. 700
                                       Lubbock, Texas 79401
                                       (806) 765-7491 tele
                                       (806) 765-0553 fax
                                       LDoss@mhba.com email

                                       -AND-

                                       William E. McNamara III
                                       State Bar No. 00788029
                                       2108 Broadway
                                       Lubbock, Texas 79401
                                       (806) 747-8989 tele
                                       (806) 722-2553 fax
                                       mcnamara_lawoffice@yahoo.com email

                                       Attorneys for Relator Joshua Epps


                              Certificate of Service
      I certify that a true copy of the above was served on the Respondent, and
on each attorney of record via electronic filing on this 14th day of January, 2015:
Samuel B. Silverman
Attorney for Adoption Covenant

Anna McKim
Attorney for Melissa Jimenez
                                       /s/ Lawrence M. Doss
                                       Lawrence M. Doss

                                          4
                       CERTIFICATE OF COMPLIANCE

      I, Lawrence M. Doss, attorney for Relator, certify that this document was

generated by a computer using Microsoft Word 2010, and that such word pro-

cessing program indicates that the word count of this document is 574 words.

TEX. R. APP. P. 9.4.

                                     /s/ Lawrence M. Doss




                                       5